Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al. (U.S. PGPub 2016/0084544) in view of Ma et al. (U.S. PGPub 2014/0338389) and Hunt et al. (2014/0182319).
Regarding claim 1, Radermacher teaches a method for operating cyclic-process-based systems (fig. 4a-4c) having a hot-side reservoir (element 402) and a cold-side reservoir (element 408) for a fluid (HTF see para. 00563) and at least one heat exchanger unit (element 404) with a mechanocaloric material (per abstract, thermoelastic modules/materials are considered mechanocaloric), the method comprising arranging the mechanocaloric material of the heat exchanger unit to be operatively connected to the fluid (per fig. 4a-4c), such that a heat transfer takes place between mechanocaloric material and fluid (per fig. 4a-4c), and transferring heat between mechanocaloric material and the fluid (per fig. 4a-4c).
Radermacher does not expressly teach the heat transfer substantially by latent heat transfer via evaporation heat and condensation heat of the fluid (para. 0013).  It does teach using the same fluids (water, see para. 0056).  The use of latent heat transfer is well known in the art (see Ma U.S. PGPub 2014/0338389 para. 0003) as the change from gas/liquid provides for a larger energy storage/conversion and thus would be obvious to one skilled in the art at the time of filing.
Radermacher also does not teach the fluid in a gas-tight system.  Hunt teaches heat transfer fluids being contained in gas-tight systems (“closed”, para. 0025).  It would be obvious to modify Radermacher to have closed (gas-tight) system as taught by Hunt, the motivation would be to not lose the fluid to the environment (para. 0025; which would stop the system form performing).
Regarding claim 2, Radermacher teaches generating a change in shape of the mechanocaloric material by a mechanical stress in the mechanocaloric material (para. 0011-0012)l, and generating a change in temperature of the mechanocaloric material by at least one of a tensile or compressive loading of the mechanocaloric material (para. 0052).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al. (U.S. PGPub 2016/0084544) in view of Ma et al. (U.S. PGPub 2014/0338389) and Hunt et al. (2014/0182319), and further view of Shimoda et al. (U.S. PGPub 2001/0003347).
Regarding claim 3, Radermacher does not expressly teach controlling a transportation of the fluid from or to a hot-side reservoir by an opening of a hot-side valve between the mechanocaloric material and the hot-side reservoir, and controlling a transportation of the fluid from or to a cold-side reservoir by an opening of a cold-side valve between the mechanocaloric material and the cold-side reservoir.
Shimoda teaches the use of valves (such as 38) between elements involved in heat transfer (para. 0034).  It would have been obvious to one skilled in the art at the time of filing to modify Radermacher to use such valves with both the hot-side and cold-side to control the transportation of fluids from and to the reservoirs, the motivation would be to have finer/improved temperature control to the process (para. 0034).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al. (U.S. PGPub 2016/0084544) in view of Ma et al. (U.S. PGPub 2014/0338389) and Hunt et al. (2014/0182319), and further view of Cui et al. (U.S. PGPub 2012/0273158).
Regarding claim 4, Radermacher teaches further comprising the cyclic-process-based system being a heat pump (the system of fig. 4a-4c may be considered a heat pump) having at least two heat exchanger units (elements 404 and 406), including the at least one heat exchanger unit, the heat exchanger units having the mechanocaloric material.
Radermacher does not expressly teach using potential energy contained in a compression of the mechanocaloric material of a first heat exchanger unit from elastic deformation of the mechanocaloric material for compression of the mechanocaloric material of a second heat exchanger unit.  Cui teaches a mechanocaloric system where the compression of the mechanocaloric material of a first heat exchanger unit from elastic deformation of the mechanocaloric material for compression of the mechanocaloric material of a second heat exchanger unit (fig. 10a and 10b, para. 0050).  It would have been obvious to one skilled in the art at the time of filing to modify Radermacher to use the teachings of Cui to use the potential energy, the motivation would be to save on power costs of the system.

Response to Arguments
Applicant's arguments filed 10/22/21 have been fully considered but they are not persuasive.  Applicant’s specific arguments are responded to below.
Examiner notes that applicant amendment did overcome the previous 112(b) rejection.
In response to applicant’s argument based upon the submitted declaration of Dr. Stefan Seelecke that there is reason modify Radermacher to use the teachings of Ma and that such modification would not be obvious the examiner respectfully disagrees.
Firstly, Ma is used to show that the concept of latent heat transfer is well known in the art; Dr. Seelecke’s declaration does not refute this in any way.  Secondly, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Dr. Seelecke’s arguments regarding against the engineering of the combination do not show a lack of obviousness.  Further Dr. Seelecke’s arguments for modifications to Radermacher are not supported by the prior art (Radermacher).  Radermacher does not teach away from gas-tightness, further Dr. Seelecke’s statement that the chamber needs to be modified to handle the pressure is mere supposition as the materials and strength of the taught chambers are not provided in the prior art, nor is a maximum of such taught (thus no teaching away).
Applicant’s arguments with respect to claim(s) gas-tightness have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for this specific teaching or matter specifically challenged in the argument not addressed above.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach prior art or make obvious the claimed structure operated in the method as claimed, specifically where the opening and closing a hot-side valve and a cold-side valve with respect to one another with an alternation frequency higher than 10 Hz.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JOEL M ATTEY/Primary Examiner, Art Unit 3763